Order filed April 2, 2021




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00807-CV
                                     ____________

                           CUYLER SMITH, Appellant

                                           V.

                           CRISTINA SMITH, Appellee


                     On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-48293

                                      ORDER

       The court has determined that it requires portions of the trial court record for
review. The court requests a record be filed containing the final protective order,
the notice of appeal, and any post-judgment motion(s).

       The Harris County District Clerk is directed to file a record on or before
April 9, 2021, containing the final protective order, the notice of appeal, and any
post-judgment motion(s).

       If the omitted item is not part of the case file, the district clerk is directed to
file a record containing a certified statement that the omitted item is not a part of
the case file.                           PER CURIAM



Panel Consists of Justices Bourliot, Zimmerer and Spain.